DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ingimundarson (U.S. Patent Application Publication No. US 2014/0214016).
	Regarding independent claim 1, Figure 1 discloses applicant’s strap kit (34, 40) for securing to a frame (22, 28) of an orthopedic device (10), the frame (22, 28) having first and second ends opposed to one another, and the frame (22, 28) also having first and second sides opposed to one another, the strap kit (34, 40) comprising: 
a first strap (34) having first and second ends, the first strap (34) further having a first hook element (38) located at said first (Figure 1 illustrates hook element 38 engaging slot 36 at first end of strap 34); 
a first subshell (12) arranged for securing to the first end at the second side of the frame (22), the first subshell (12) having a first end extending laterally arranged to extend laterally 
	Regarding claim 2, the Inginmundarson reference, presented above, discloses applicant’s claimed strap kit (34, 40) comprising all features as recited in these claims, wherein the first subshell (12) is contoured with corresponding structure of the frame (22).
	Regarding claim 3, the Inginmundarson reference, presented above, discloses applicant’s claimed strap kit (34, 40) comprising all features as recited in these claims, wherein the first subshell (12) defines a plurality of protrusions (61) arranged to correspond in shape and size to a plurality of openings defined by the frame (22).
	Regarding claim 4, the Inginmundarson reference, presented above, discloses applicant’s claimed strap kit (34, 40) comprising all features as recited in these claims, further comprising at least one fastener (61) arranged to extend through an opening defined by the first subshell (12) and couple to the frame (22).
	Regarding claim 7, the Inginmundarson reference, presented above, discloses applicant’s claimed strap kit (34, 40) comprising all features as recited in these claims, wherein the keyhole (36) of the first subshell (12) defines a larger portion for receiving the hook element (38) of the first strap (34), and a smaller portion continuous with the larger portion and for locking the hook element (38) with the first subshell (12), see Figure 19.



Allowable Subject Matter
Claims 4-6 and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CAMTU T NGUYEN/Examiner, Art Unit 3786